UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 000-51767 65-0636842 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 U.S. Highway One, North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 840-7171 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. AmCOMP Incorporated (the “Company”) announced today that it has postponed the special meeting of its stockholders scheduled for May 29, 2008 to vote on the proposed merger with a wholly owned subsidiary of Employers Holdings, Inc.The special meeting is being postponed in order to give the Company additional time to address the issues raised by the Notice of Intent to Issue Order to Return Excess Profit from the Florida Office of Insurance Regulation, the receipt of which was previously reported.The Company will provide information on the new date for the special meeting of stockholders promptly after it has been scheduled. A copy of the press release issued by the Company on May 27, 2008 is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Press Release dated May 27, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AmCOMP INCORPORATED Dated:May 27, 2008 By: /s/ Kumar Gursahaney Name: Kumar Gursahaney Title: Senior Vice President and Chief Financial Officer EXHIBIT
